Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to application for patent examination filed on July 23, 2019.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Closest prior art Ban (US 7,023,735) discloses a circuit for: (i) reading a threshold voltage of at least one neighbor of the each cell, and (ii) setting at least one respective reference voltage for the each cell based on the threshold voltage of the at least one neighbor of the each cell. The claimed invention is similarly directed to using threshold voltages from neighbor cells when reading; however, the claimed invention further discloses a particular table for tracking the neighbor cell threshold voltages and further updating said table by filling the plurality of subsequent fields in the read retry table with additional sets of read threshold voltages identified from a read retry neighbor table to create an updated read retry table, wherein at least one of the additional sets of read threshold voltages is closest in distance to the initial set of read threshold voltages in read voltage space.
Relevant prior art Cai ("Read Disturb Errors in MLC NAND Flash Memory: Characterization, Mitigation, and Recovery," 2015) introduces the general phenomenon 
Thus, the examiner finds the claimed invention to be non-obvious over the prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ramon A. Mercado/Primary Examiner, Art Unit 2132